—Resentence unanimously affirmed. Memorandum: Defendant appeals from a resentence in connection with his conviction of robbery in the first degree (see, People v Brown, 261 AD2d 890). The resentence is not unduly harsh or severe. The contention of defendant that County Court erred in denying his CPL 440.10 motion is not properly before us because defendant did not obtain leave to appeal from the order denying that motion (see, CPL 450.15 [1]; 460.15; People v Myles, 251 AD2d 515, lv dismissed 92 NY2d 950, lv denied 92 NY2d 1052). (Appeal from Resentence of Onondaga County Court, Mulroy, J. — Resentence.) Present — Pine, J. P., Wisner, Balio and Lawton, JJ.